John A. Fogleman, Justice, dissenting. I would agree that a decree rendered only upon the evidence heard by the court after all parties had rested should be affirmed. I cannot agree, however, that either the judgment on the pleadings in favor of Vandiver or the sustaining of the bank’s demurrer was proper. A motion for judgment on the pleadings is nothing more than a belated demurrer. Walker v. Von Wedel, 108 Okla. 292, 237 P. 86 (1925); Hirt v. Bucklin State Bank, 153 Kan. 194, 109 P. 2d 171 (1941); State v. Skagit River Navigation & Trading Co., 181 Wash. 642, 45 P. 2d 27 (1935); Art Bronze & Iron Works v. Beaman, 199 N. C. 537, 155 S. E. 166 (1930); Power v. Gum, 6 Mont. 5, 9 P. 575 (1886); Harman v. Yeager, 100 Utah 30, 110 P. 2d 352 (1941); Erickson v. Starling, 235 N. C. 643, 71 S. E. 2d 384 (1952). It questions the sufficiency of the pleadings of the adverse party to state a cause of action which would support a judgment in his favor, admitting, for the purposes of the motion, each fact well pleaded. Pennington v. Kross, 154 Kan. 667, 121 P. 2d 275 (1942); Arnote v. Southwestern Pipe & Supply Co., 189 Okla. 394, 117 P. 2d 529 (1941); Dixon v. Fulker, 155 Kan. 399, 125 P. 2d 364 (1942); Harman v. Yeager, supra. All such facts pleaded must be favorably construed and all fair inferences drawn in favor of the adverse party and all pleadings of the moving party left out of consideration. Hirt v. Bucklin State Bank, supra; Erickson v. Starling, supra. It also admits the untruth of the moving party’s allegations. State v. Skagit River Navigation & Trading Co., supra. It presents the question whether there is any issue of material fact stated in the pleadings. If there is, the motion should not be sustained. Redskin Mining Co. v. McNeal Machinery Co., 108 Okla. 213, 234 P. 985 (1925); Floyd v. Johnson, 17 Mont. 469, 43 P. 631 (1896); Pennington v. Kross, supra; Erickson v. Starling, supra. These motions are not favored by the courts and, when made, great liberality in construing the assailed pleading should be accorded. Harman v. Yeager, supra. They are to be granted only whenever it appears that one of the parties is entitled to judgment as a matter o£ law from conceded facts appearing from the pleadings making up the issues. Cole v. Thacker, 158 Kan. 242, 146 P. 2d 665 (1944); Peppers Gasoline Co. v. Mitchell, 190 Okla. 259, 122 P. 2d 998. The directions to the clerk with reference to the deposit placed in his hands were explicit. They were: That the Clerk of this Court should be ordered and directed to pay the present holder of the note and mortgage hereinbefore mentioned all amounts now due for principal and interest on said note and secured by the lien of said mortgage and that such payment should be made from the proceeds of the time deposit certificates now in possession of the Clerk and in the registry of the Court as herein-above mentioned; that in making such payment the Clerk of the Court shall require the present holder of said Note to mark such note “paid in full” and to surrender saime to the Clerk and further require the holder of said note to satisfy such mortgage of record and release the lien thereof. The request for release of the deposit came from the unsuccessful litigant and his attorney. The record does not reflect that the information that the Bank of Tru-mann had been paid was confirmed either by the attorney for the adverse party, by the bank’s attorney of record, or for that matter by anyone at the bank having authority to act in such matters. As soon as the record was submitted to a properly authorized official of the bank for satisfaction, the true situation was disclosed. It does not appear that the note marked paid or the release deed executed by the bank was displayed to the clerk. Even after the bank’s officers had refused to enter satisfaction of the record, the court was not informed of the release of the funds placed in escrow. It seems to me that there was a material issue of fact as to the propriety of the clerk’s action under the circumstances. Neither do I agree that failure to prove the amount of his damages justified sustaining a “demurrer to the evidence.” On appeal from the sustaining of such a motion, the evidence must be viewed in the light most favorable to appellant and given its strongest probative force in his favor, and the court’s action will be held proper only if such evidence when so considered fails to make out a prima facie case. Ashworth v. Hankins, 238 Ark. 745, 384 S. W. 2d 254; Keck v. Gentry, 238 Ark. 672, 384 S. W. 2d 242. I submit that Stuckey did show that the bank was liable to him for a breach of their agreement. Having done so, he was entitled to collect nominal damages, even if he did not show entitlement to a greater amount. Adams v. Adams, Executrix, 228 Ark. 741, 310 S. W. 2d 813. In the cited case, we remanded a chancery court decree with directions to award nominal damages. It was pointed out that some damages are always presumed to follow from the violation of any right. We have consistently held that nominal damages may be recovered for the bare infringement of a right, for a breach of contract unaccompanied by actual damages, or when other damages from the violation of a right cannot be proved. Western Union Telegraph Co. v. Aubrey, 61 Ark. 613, 33 S. W. 1063; Cathey v. Arkansas Power & Light Company, 193 Ark. 92, 97 S. W. 2d 624; Brock v. Smith, 14 Ark. 431; Yaffee v. Fort Smith Light & Traction Co., 159 Ark. 636, 252 S. W. 925; Missouri & Arkansas Railway Company v. Treece, 210 Ark. 63, 194 S. W. 203. I would reverse that part of the court’s decree granting the clerk’s motion for judgment on the pleadings and the bank’s “demurrer to the evidence” and remand the cause for further proceedings.